Exhibit 10.116
SEPARATION AGREEMENT
          This Separation Agreement (this “Agreement”) by and among Sunrise
Senior Living, Inc., a Delaware corporation (the “Company”), and DANIEL J.
SCHWARTZ (the “Executive”) is dated as of the 15th day of February, 2010.
          WHEREAS, the Executive and the Company have agreed that the
Executive’s employment with the Company and its affiliates will terminate on
May 31, 2010 (the “Date of Termination”);
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Termination from Employment; Prior Agreement; Release.
          (a) The Executive and the Company hereby agree that the Executive’s
employment with the Company shall terminate effective as of the close of
business on the Date of Termination, and the Executive shall concurrently resign
from all offices and directorships he holds with the Company or any of its
affiliates. In the event that the Executive’s employment is terminated prior to
the Date of Termination (i) by the Executive other than for Good Reason (as
defined in the Employment Agreement, dated as of January 16, 2009, by and
between the Company and the Executive (the “Prior Agreement”)) or (ii) by the
Company for Cause (as defined in the Prior Agreement), this Agreement shall be
deemed null and void ab initio and of no force and effect.
          (b) Subject to the Executive’s compliance with the terms of this
Agreement, the Company agrees to provide the Executive with the payments and
benefits pursuant to Section 4(a) of the Prior Agreement (subject to the last
sentence of this Section 1(b) and further subject to Section 1(d) below) and
such other benefits as are provided in this Agreement, provided, that, not
earlier than the Date of Termination and not later than 22 days after the Date
of Termination, the Executive executes and, prior to the Revocation Deadline
does not revoke, a release substantially in the form attached as Attachment A
hereto (the “Release”). The “Revocation Deadline” shall be the date that is
eight (8) days after the date on which the Executive executes the Release.
Notwithstanding the foregoing and notwithstanding anything to the contrary in
the Prior Agreement, the parties agree that, the severance amount payable
pursuant to Section 4(a)(i)(B) of the Prior Agreement (the “Cash Severance
Amount”) shall instead be paid to the Executive as follows: (i) an amount equal
to one-twenty-fourth (1/24th) of the Cash Severance Amount on the first day of
each calendar month after the Date of Termination commencing July 2010 and
continuing until December 2010; and (ii) on December 31, 2010, a lump sum amount
equal to the excess, if any, of the Cash Severance Amount over the aggregate of
all amounts previously paid to the Executive pursuant to the foregoing clause
(i).
          (c) Subject to the Executive’s compliance with the terms of this
Agreement and subject to Section 1(d) below, the Company shall, at its sole
expense as incurred, provide the Executive with outplacement services, the scope
and provider of which shall be selected by the

 



--------------------------------------------------------------------------------



 



Company in the Company’s sole discretion, provided that (i) the cost of such
outplacement services shall not exceed $9,000; (ii) such outplacement services
shall commence within one year after the Date of Termination and shall end not
later than the last day of the second calendar year that begins after the Date
of Termination; (iii) the amount of outplacement services that the Company is
obligated to provide in any given calendar year shall not affect the
outplacement services that the Company is obligated to pay or provide in any
other calendar year; and (iv) the Executive’s right to the outplacement services
may not be liquidated or exchanged for any other benefit.
          (d) Notwithstanding anything in this Agreement to the contrary, the
Executive acknowledges and agrees that, unless and until the Executive executes
and, prior to the Revocation Deadline does not revoke, the Release, he shall
have no right to any payments or benefits under the Prior Agreement in respect
of the termination of his employment or under this Agreement.
          2. Survival. Notwithstanding anything herein to the contrary,
Section 8 (Restrictive Covenants) and Section 12 (Recoupment) of the Prior
Agreement shall remain in full force and effect in accordance with the terms
thereof, except that, notwithstanding anything to the contrary in the Prior
Agreement, the Covenant Period (as defined in the Prior Agreement) for purposes
of Section 8(b) of the Prior Agreement (entitled “Non-competition”) shall end on
the one-year anniversary of the Date of Termination (it being understood that
the Covenant Period for purposes of Section 8(c) of the Prior Agreement
(entitled “Non-solicitation of Employees”) shall end on the two-year anniversary
of the Date of Termination).
          3. Successors. This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. The
Company shall each require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined and any successor to
its businesses and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.
          4. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

-2-



--------------------------------------------------------------------------------



 



          If to the Executive:
          To the most recent address on file with the Company
          If to the Company:
Sunrise Senior Living, Inc.
7900 Westpark Drive, Suite T-900
McLean, Virginia 22102
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision (or portion
thereof) of this Agreement shall not affect the validity or enforceability of
any other provision (or portion thereof) of this Agreement.
          (d) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

            DANIEL J. SCHWARTZ
      /s/ Daniel J. Schwartz                   SUNRISE SENIOR LIVING, INC.     
      By:   /s Michael J. Rodis         Name:   Michael J. Rodis        Title:  
SVP — Human Resources   

-4-



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
GENERAL RELEASE

-5-



--------------------------------------------------------------------------------



 



GENERAL RELEASE
          This General Release of all Claims (this “Agreement”) is entered into
on the date set forth below by Daniel J. Schwartz (the “Executive”) and Sunrise
Senior Living, Inc., a Delaware corporation (the “Company”) and the Releasees
(as defined below).
          In consideration of the promises set forth in the Employment Agreement
between the Executive and the Company, effective January 16, 2009 (the
“Employment Agreement”), and as a condition to Executive’s right to receive
benefits under the Separation Agreement between the Executive and the Company
dated as of February 15, 2010 (the “Separation Agreement”), the Executive agrees
as follows:
1. General Release and Waiver of Claims.
          (a) Release. In consideration of the payments and benefits provided to
the Executive under the Employment Agreement and after being advised to consult
with counsel, the Executive and each of the Executive’s respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company and its subsidiaries and affiliates and each
of their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out (i) of the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that notwithstanding anything
else herein to the contrary, this Agreement shall not affect: the obligations of
the Company or the Executive set forth in the Employment Agreement and
Separation Agreement or other obligations that, in each case, by their terms,
are to be performed after the date hereof by the Company or the Executive
(including, without limitation, obligations to the Executive under the
Employment Agreement and Separation Agreement for any severance or similar
payments or benefits, under any stock option, stock or equity-based award, plan
or agreements, or payments or obligations under any pension plan or other
benefit or deferred compensation plan, all of which shall remain in effect in
accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of the Company,
including, without limitation, any and all rights thereto referenced in the
Employment Agreement, the Company’s bylaws, other governance documents, or any
rights with respect to directors’ and officers’ insurance policies; the
Executive’s right to reimbursement of business expenses; and any Claims the
Releasors may have against the Releasees by virtue of any Claims against the
Executive or any member of the Releasors brought by any of the Releasees.
          (b) Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under the Employment Agreement,
the Releasors hereby unconditionally release and forever discharge the Releasees
from any

-6-



--------------------------------------------------------------------------------



 



and all Claims that the Releasors may have as of the date the Executive signs
this Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of his choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement. The
Executive also understands that he has seven (7) days following the date on
which he signs this Agreement within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.
          (c) No Assignment. The Executive represents and warrants that he has
not assigned any of the Claims being released under this Agreement.
2. Proceedings. The Executive has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company to the Executive
under the Employment Agreement and the Separation Agreement or in respect of any
other matter described in the proviso to Section 1(a) (each, individually, a
“Proceeding”), and agrees not to participate voluntarily in any Proceeding. The
Executive waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.
3. Remedies.
     (a) In the event the Executive initiates or voluntarily participates in any
Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven-day period provided under Paragraph 1(b), the Company
may, in addition to any other remedies it may have, reclaim any amounts paid to
him under the termination provisions of the Employment Agreement (including for
this purpose stock or proceeds from the sale of stock purchased upon the
exercise of stock options or delivered upon the vesting of another equity-based
compensation award, to the extent the vesting of such stock option or other
award accelerated on account of the Executive’s termination of employment) or
terminate any benefits or payments that are subsequently due under the
Employment Agreement, without waiving the release granted herein.
     (b) The Executive understands that by entering into this Agreement he will
be limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

-7-



--------------------------------------------------------------------------------



 



4. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.
5. Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.
6. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the Commonwealth of Virginia applicable to contracts executed
in and to be performed in that State.
7. Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 4(b) of the Separation Agreement.
8. Separation Agreement. The Executive acknowledges that the execution and
non-revocation of this Agreement is a condition to Executive’s right to receive
benefits under the Separation Agreement.
          THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY
EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS
PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN FREE WILL.
          IN WITNESS WHEREOF, the Executive has executed this Agreement on the
date first set forth below.

            DANIEL J. SCHWARTZ
                        Date of Execution: __________________________
                       

-8-